Citation Nr: 1003514	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The Veteran's bilateral ear hearing loss is manifested by 
Level I hearing acuity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

The Veteran's claim of entitlement to a compensable 
evaluation for bilateral hearing loss arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further 
notice is needed under the VCAA.

The duty to assist the Veteran has been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, the Veteran has undergone VA examinations in order 
to ascertain the severity of his service-connected bilateral 
hearing loss.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Shinseki v. Sanders/Simmons, No. 
07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  

In April 2003, the Veteran submitted a service-connection 
claim for bilateral hearing loss, which was denied in August 
2003.  Thereafter, the Veteran perfected an appeal to the 
Board.  In December 2006, the Board granted service 
connection for bilateral hearing loss.  That same month, the 
RO assigned a noncompensable evaluation to the Veteran's now 
service-connected bilateral hearing loss, effective April 11, 
2003.  The Veteran perfected an appeal, seeking a compensable 
evaluation.  This claim has been certified to the Board for 
appellate review.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct periods in which 
a disability exhibits symptoms that warrant different 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2009).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Rating 
Schedule are intended to make proper allowance for 
improvement by hearing aids.

In June 2003, the Veteran underwent a VA audiological 
examination that revealed puretone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
35
LEFT
25
25
30
35
35

Based on these results, the examiner determined that the 
Veteran's average puretone threshold was 31, bilaterally.  
The examiner also administered a speech recognition test 
using the Maryland CNC word list that produced a score of 96 
percent, bilaterally.  The diagnosis was mild sensorineural 
hearing loss, bilaterally, with "excellent" speech 
recognition scores, bilaterally.

The Veteran submitted a private treatment report, dated in 
October 2005, wherein a bone conduction test revealed 
puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
55
60
65
LEFT
40
40
55
55
45

This treatment report did not indicate that speech 
recognition testing was accomplished, nor was a diagnosis 
provided.  Based on these results, the Veteran's average 
puretone threshold was 58 for his right ear, and 49 for his 
left ear.


In December 2007, the Veteran underwent a VA audiological 
examination that demonstrated puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
35
LEFT
15
15
20
30
35

The examiner determined that the Veteran average puretone 
threshold was 28, right ear, and 25, left ear.  Speech 
discrimination testing resulted in a score of 94 percent for 
the Veteran right ear, and 96 percent for the Veteran's left 
ear.  The diagnosis was mild high frequency sensorineural 
hearing loss, bilaterally, with "excellent" speech 
recognition and reliable responses.

Applying the June 2003 and December 2007 results to the 
Rating Schedule reveals a numeric designation of Level I in 
the right ear and Level I in the left ear.  See 38 C.F.R. § 
4.85, Table VI, Diagnostic Code 6100.  Applying these 
findings to 38 C.F.R. § 4.85, Table VII of the Rating 
Schedule results in a noncompensable evaluation for bilateral 
hearing loss under Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the Veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in either ear, or (2) a pure tone 
threshold of 70 decibels or more at 2,000 Hertz in either 
ear.  Thus, the Veteran is not entitled to consideration 
under C.F.R. § 4.86 for exceptional patterns of hearing 
impairment for his service-connected bilateral hearing loss.

This does not mean that the Veteran does not have a 
disability.  The record, to include the June 2003 and 
December 2003 VA examinations, shows otherwise.  However, the 
degree to which this disability effects the average 
impairment of earnings, according to the Rating Schedule, 
does not result in a compensable evaluation.  38 U.S.C.A. § 
1155.  Disability ratings for hearing impairment are derived 
by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, based on the current audiometric findings, the 
noncompensable evaluation in effect for the Veteran's 
service-connected bilateral ear hearing loss is appropriate, 
and entitlement to a compensable evaluation for bilateral 
hearing loss is not warranted at any point during the 
pendency of this appeal.  Fenderson, 12 Vet. App. at 126.

In making this determination, the Board acknowledges the 
October 2005 audiogram; however, this audiogram did not 
include contemporaneous speech recognition testing.  See 
38 C.F.R. § 4.85.  As such, the Board finds that this 
evidence is not adequate for rating purposes.  

In December 2009, the Veteran's representative submitted a 
brief in support of remanding the Veteran's claim for further 
development.  Therein, the representative contended that the 
evidence upon which the Veteran's noncompensable evaluation 
was based was now too remote to accurately evaluate the 
present severity of the Veteran's bilateral hearing loss and, 
thus, a new examination should be scheduled.  The Board 
disagrees.  The representative contended that the Veteran's 
level of hearing disability was worse than depicted in the 
December 2007 VA examination, not that the Veteran's hearing 
disability had worsened since then.  As such, the December 
2007 examination is adequate for rating purposes.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The representative further contended that the Veteran's claim 
should be remanded because the December 2007 examiner did not 
indicate whether the examination was conducted with or with 
the Veteran wearing his hearing aids.  In Cox v. Nicholson, 
20 Vet. App. 563 (2007), the United States Court of Appeals 
for Veterans Claims (Court) found that the Board was entitled 
to assume the competence of a VA examiner.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999) ("[T]he Board implicitly 
accepted [the VA examiner's] competency by accepting and 
relying upon the conclusions in her opinion."), aff'd, 232 
F.3d 908 (Fed.Cir.2000).  As such, although not indicated in 
the resulting report and without evidence to contrary, the 
Board finds that the VA examiner was competent to conduct the 
December 2007 VA examination in accordance with VA 
regulations.  Id.; see also Butler v. Principi, 244 F.3d 
1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] 
doctrine thus allows courts to presume that what appears 
regular is regular, the burden shifting to the attacker to 
show the contrary.").

The Veteran's representative also asserted that the December 
2007 VA examination was inadequate for rating purposes 
because the examiner did not discuss the functional loss 
associated with the Veteran's hearing disability.  VA has 
revised its hearing examination worksheets to include the 
effect of a veteran's hearing loss disability on occupational 
functioning and daily activities.  See Martinak v. Nicholson, 
21 Vet. App. 447 (2007); see also 38 C.F.R. § 4.10 (2009).  
Even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  To date, the 
Veteran has not submitted evidence or argument of how he was 
prejudiced by the December 2007 examination.  As such, the 
Veteran has not satisfied his burden.  Id.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
noncompensable rating inadequate.  The Veteran's service-
connected bilateral hearing loss is evaluated as an 
impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by his disability.  Id.

The Veteran's bilateral hearing loss was manifested by Level 
I hearing acuity throughout the pendency of this appeal.  
When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's experiences are congruent with the disability 
picture represented by a noncompensable disability rating.  
Compensable ratings are provided for certain manifestations 
bilateral hearing loss, but the medical evidence demonstrates 
that those manifestations are not present in this case.  The 
criteria for a noncompensable rating reasonably describe the 
Veteran's disability level and symptomatology and, therefore, 
a schedular evaluation is adequate and no referral is 
required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see 
also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against evaluations in excess of those 
already assigned to the disability at issue herein at any 
time during the appeal period, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


